Title: Conversation with George Beckwith, 19[–20] January 1791
From: Beckwith, George,Hamilton, Alexander
To: 


Philadelphia January 19th. [–20] 1791
Mr. Beckwith. I take the liberty of speaking very freely to you on every subject, and upon this principle give me leave to remark, that I was sorry to observe a certain warmth of expression in one paragraph of the address of Your House of Representatives, in reply to The President’s speech, which respected your commerce and navigation.
Mr. —— You know perfectly, that we have different opinions with us, as I have frequently told you; there is a Party which retaining those prejudices that were produced by the civil war, think nothing good can come from Great Britain, and that our obligations to France are never to be forgotten, and you are no stranger to the opinions of the gentleman who drew up that address. There are also worthy individuals with us, who are led to believe that by going into regulations which might cramp your trade to this country, that is, by advocating a system for a discrimintion of duties, in favor of nations with whom we have treaties, it would lead to the attainment of a commercial treaty with England which they wish; and there is likewise a party, who from every circumstance, are convinced, that you are the nation with whom we can trade to the greatest advantage: from these discordant sentiments it is difficult not to do something on this subject, and I think in the course of the present Sessions we shall adopt in a degree the idea furnished by your Navigation Act, the effect of which will be to restrain your shipping from being the carriers to our Markets of other produce or manufacture than that of your own dominions (in all parts of the world) or of carrying from hence, excepting to your possessions, either at home or abroad; we shall have no prohibited articles: from the returns in my office, these regulations will not be of any consequence to the shipping of Great Britain.
The Fifty Cents (or half dollar) a ton, on foreign tonnage operates as an equivalent for the light money we pay; the ten per Cent difference in the duties on imports in foreign bottoms, is “as you once remarked” confessedly in our favor.
Philadelphia January 20th.
Mr. Beckwith. I am so strongly disposed to believe favorably of our good dispositions towards the States that I wish to know whether the arrival of the December packet from England, may not have caused some alteration in the ideas you held out yesterday.
Mr. —— We learn by many private letters from London received last night that your administration have declared their intention of appointing a minister to this country, and a gentleman’s name is also mentioned it is a circumstance which I am glad of in many respects, it will, I hope, pave the way for a future good understanding, and put an end to the suggestions of that party with us, who wishing well to a French interest, take every occasion to insinuate that we are held in no consideration by the English government.
Upon the subject of commerce and navigation, which I mentioned to you yesterday, I think, I can assure you that nothing will take place during the present Session, to the injury of your trade.
